     Case 1:19-cv-11716 Document 3-1 Filed 08/08/19 Page 1 of 5




ATTACHMENT PROPOSED ORDER
            Case 1:19-cv-11716 Document 3-1 Filed 08/08/19 Page 2 of 5



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
LIVE NATION MERCHANDISE, INC., )
                                     )
            Plaintiff,               ) CIVIL ACTION NO. 1:19-cv-11716
vs.                                  )
                                     )
JOHN DOES 1-100, JANE DOES 1-100, )
and XYZ COMPANY,                     )
                                     )
            Defendants.              )
____________________________________)

       [PROPOSED] TEMPORARY RESTRAINING ORDER; SEIZURE ORDER;
        AND ORDER TO SHOW CAUSE REGARDING WHY A PRELIMINARY
            INJUNCTION AND SEIZURE ORDER SHOULD NOT ISSUE

       Based upon the Complaint, Memorandum of Points and Authorities, Declaration of Dar

Jenkins and the Certificate of Counsel of Cara R. Burns and all other pleadings and proceedings

heretofore had herein and good cause being shown:

      IT IS HEREBY ORDERED that defendants, John Does 1-100, Jane Does 1-100 and XYZ

Company their true identities being unknown (collectively "Defendants”), show cause before the

Honorable _________________, United States District Judge, in Courtroom ____ of the United

States District Court for the District of Massachusetts, located at 1 Courthouse Way, Boston,

Massachusetts at __________ __ .m. on ____________, 2019 or as soon thereafter as counsel can

be heard, why an order pursuant to Fed. R. Civ. P. Rule 65, the Lanham Act 15 U.S.C. § 1051 et.

seq., and the All Writs Act 28 U.S.C. § 1651 should not be entered granting to Plaintiff, Live

Nation Merchandise, Inc., a preliminary injunction to enjoin the Defendants from manufacturing,

distributing, selling or holding for sale any clothing, jewelry, photographs, posters and other

merchandise (collectively the "Infringing Merchandise") and to seize the same bearing the federally




                                                1
             Case 1:19-cv-11716 Document 3-1 Filed 08/08/19 Page 3 of 5



registered trademarks, service marks, likenesses, logos, or other indicia of the Group known as

“JONAS BROTHERS” (collectively, the "Group’s Trademarks").

        AND IT APPEARING TO THE COURT that Defendants are about to sell and distribute

the Infringing Merchandise bearing any or all of the Group’s Trademarks as set forth in Plaintiff's

complaint and declaration, and will continue to carry out such acts unless restrained by order of

the Court;

        AND IT APPEARING TO THE COURT that immediate and irreparable injury, loss or

damage will result to the Plaintiff before Defendants can be identified and given notice and their

attorneys can be heard in opposition to the granting of the temporary restraining order, in that the

Defendants are preparing to manufacture, distribute and sell Infringing Merchandise as set forth in the

Plaintiff's complaint, and that, unless said Defendants are enjoined from said manufacture, distribution,

and sale, the Plaintiff will suffer immediate and irreparable injury and harm in the form of a loss

of income, lessening and dilution of the value of the Group’s Trademarks, interference with

Plaintiff's ability to exploit, market and license its merchandising rights, confusion in the

marketplace as to the duly authorized source of merchandise depicting the Group’s Trademarks,

and impairment of the goodwill Plaintiff and its licensors have in the Group’s Trademarks;

        IT IS FURTHER ORDERED that pending hearing and determination of this application,

the Defendants, their agents, servants, employees, attorneys, successors and assigns and all

persons, firms and corporations acting in concert with them, and each of them, are temporarily

restrained from manufacturing, distributing and selling Infringing Merchandise bearing the any or

all of the Group’s Trademarks;

        AND IT IS FURTHER ORDERED that the United States Marshal for this District or any

district in which Plaintiff enforces this order, the state police, local police or local deputy sheriffs,

off duty officers of the same, and any person acting under their supervision, are hereby authorized


                                                   2
             Case 1:19-cv-11716 Document 3-1 Filed 08/08/19 Page 4 of 5



to seize and impound any and all Infringing Merchandise bearing any or all of the Group’s

Trademarks (namely of “JONAS BROTHERS”) which Defendants attempt to sell or are holding

for sale, including any from any carton, container, vehicle, or other means of carriage in which the

Infringing Merchandise is found from four (4) hours before to three (3) hours after any

performance of the tour within a four (4) mile vicinity of the stadiums, arenas or other venues at

which said tour shall be performing, including but not limited to in connection with the concert to

be held at on August 17, 2019 at the TD Garden in Boston, Massachusetts;

        AND IT IS FURTHER ORDERED that this order be and is hereby conditioned upon

Plaintiff's filing with the Clerk of this Court an undertaking in the form of a bond, certified check,

credit card or cash in the amount of $ __________ no later than ______________, 2019, to secure

the payment of such costs and damages not to exceed such sum as may be suffered or sustained

by any party who is found to be wrongfully restrained hereby;

        AND IT IS FURTHER ORDERED that this order is conditioned upon the Plaintiff's

advancing to the law enforcement officers such sum as is required by the same to cover the fees for

their said services, in the event Plaintiff seeks their services in this or any other district;

        AND IT IS FURTHER ORDERED that service of a copy of this order and the complaint, be

made upon the Defendants by the United States Marshal, state or local police, local deputy sheriffs or

by any person over the age of eighteen (18) years not a party to this action selected for that purpose by

the Plaintiff, at the time of the seizure provided herein is effected and that such service shall be deemed

good and sufficient;

        AND IT IS FURTHER ORDERED that the process server shall offer a receipt to each

person from whom Infringing Merchandise is seized and that the Plaintiff shall be deemed

substitute custodian for all Infringing Merchandise seized;




                                                      3
             Case 1:19-cv-11716 Document 3-1 Filed 08/08/19 Page 5 of 5



        AND IT IS FURTHER ORDERED that each and every defendant served with a copy of

this order promptly, courteously and peaceably identify himself or herself to the aforementioned

process server and that the process server or agents for Plaintiff be allowed to photograph, video

tape or otherwise identify the Defendant;

        AND IT IS FURTHER ORDERED that Defendants' responsive papers, if any, shall be filed

with the Clerk of this Court and served upon the attorneys for Plaintiff by delivering copies to its

counsel on or before ________________, 2019. Any reply shall be filed by the Plaintiff and served

upon each appearing defendant or his/her counsel on or before ______________, 2019. Plaintiff is to

provide copies of all other filed pleadings at the request of any identified defendant;

        AND IT IS FURTHER ORDERED that pursuant to F.R.C.P. Rule 65 (d), any defendant

can apply to this Court to modify or dissolve this Order on two (2) days’ notice or shorter notice

as this Court may allow, but no such application shall serve to suspend this Order or to stay its

terms unless otherwise ordered by this Court.

        IT IS SO ORDERED.

Dated: _____________ 2019             __________________________________________
                                      THE HONORABLE ________________________
At: _____ __. m.                      UNITED STATES DISTRICT JUDGE

Respectfully Submitted
LIVE NATION MERCHANDISE, INC.
By Its Attorneys,
/s/ M. Lawrence Oliverio
M. Lawrence Oliverio, Esq., BBO #378755
loliverio@polsinelli.com
Polsinelli, PC
One International Plaza, Ste 3900, Boston, MA 02110
Tel: (617) 406-0335; Fax: (617) 367-4656

Cara R. Burns, Esq. (CA Bar # 137557)
cburns@hmkblawyers.com
Hicks, Mims, Kaplan & Burns
28202 Cabot Road, Ste 300 Laguna Niguel, CA 92677
Tel: (310) 314-1721; Fax: (310) 314-1725




                                                    4
